Citation Nr: 0513593	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  03-35 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a visual disability, to 
include retinitis pigmentosa, and status post pars plana 
vitrectomy with posterior chamber intraocular lens retrieval 
and anterior chamber intraocular insertion, right eye.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. A. Saadat


INTRODUCTION

The veteran had active military service from September 1961 
to August 1964.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision.  A notice of disagreement 
was filed in September 2002, the RO issued a statement of the 
case in November 2003, and the veteran perfected his appeal 
in December 2003.


FINDING OF FACT

The veteran does not have a visual disability which has been 
related to service. 


CONCLUSION OF LAW

Service connection for visual disability, to include 
retinitis pigmentosa, and status post pars plana vitrectomy 
with posterior chamber intraocular lens retrieval and 
anterior chamber intraocular insertion, right eye, is not 
warranted. 38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 1153, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 , 3.306 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to notify and assist

Notice (as required by 38 U.S.C.A. § 5103(a) and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)) was accomplished in this 
case by a letter dated in January 2002, wherein the RO 
essentially provided the veteran notice regarding what 
information and evidence was needed to substantiate his 
claim, as well as what information and evidence had to be 
submitted by him, what information and evidence would be 
obtained by VA, and the need for him to submit any evidence 
in his possession that pertained to the claim.  

Thereafter, by a July 2002 rating decision, the RO addressed 
the veteran's claim.  The veteran was also sent a statement 
of the case in November 2003.  These documents - collectively 
- listed the evidence considered, the legal criteria for 
determining whether the veteran's claim could be granted, and 
the analysis of the facts as applied to those criteria, 
thereby abundantly informing him of the information and 
evidence necessary to substantiate his claim.  Likewise, 
these documents may be understood as communicating to the 
veteran the need to submit any relevant evidence in his 
possession.  Given this sequence reflecting proper VA process 
following content complying notice as required by law, any 
error in not providing full notice prior to the rating on 
appeal is harmless.  See Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Apr. 14, 2005).  

During the course of this appeal, the RO obtained and 
reviewed VA and private medical records, as well as written 
statements from the veteran.  The Board acknowledges that in 
a December 1993 written statement and during a January 2001 
VA outpatient visit, the veteran reported that he was 
receiving disability benefits from the Social Security 
Administration (SSA).  To date, the RO has not sought records 
from the SSA.  The veteran, however, has never suggested that 
these SSA records would contain a medical opinion relating 
any current visual condition to his service.  Therefore, the 
Board finds that a remand to seek records from the SSA would 
only serve to delay the veteran's appeal.  VA has made a 
reasonable effort to obtain relevant records identified by 
the veteran.  38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. § 
3.159(c)(1-3), (d).

A VA visual examination was conducted in April 1993, and the 
report of this examination (along with an addendum report 
prepared in May 1993) have been obtained and reviewed.  As 
detailed in the discussion below, no medical evidence 
reflects a connection between the veteran's current visual 
condition and his period of active duty.  Because the 
evidence of record does not satisfy subparagraph (C) of 38 
C.F.R. § 3.159(c)(4), VA need not seek a medical opinion in 
this case.  VA has substantially met the applicable duties to 
notify and assist and there are no areas in which further 
development may be fruitful.  

II.  Claim for service connection

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

A veteran who served during wartime service after December 
31, 1946 is presumed to be in sound condition when examined, 
accepted and enrolled for service except as to defects, 
infirmities, or disorders noted at entrance into service or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by such service. 38 U.S.C.A. § 1111.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
To rebut the presumption of aggravation, there must be clear 
and unmistakable evidence (obvious or manifest) that the 
increase in severity was due to the natural progress of the 
disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) and 
(b).

There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b).  
The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment will not be considered 
service connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).  
Intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  Accordingly, "a lasting worsening of the 
condition" - that is, a worsening that existed not only at 
the time of separation but one that still exists currently is 
required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).

In March 1993, the veteran filed a claim for service 
connection for retina pigmentosa, which he indicated was 
diagnosed in 1982.  In written statements filed in November 
2001, he asserted that while on active duty, he received an 
Article 15 for violating curfew.  His punishment allegedly 
was to scrape the outside walls of a hangar for two months, 
four hours a day.  While doing this, paint chips apparently 
fell into both eyes and he was taken to a barracks where his 
eyes were flushed.  The veteran contended that he 
subsequently developed vision problems as a result of this 
incident.  

At his August 1961 enlistment examination, the veteran denied 
any history of eye trouble.  Examination revealed 20/30 
vision in the right eye (corrected to 20/20) and 20/25 in the 
left eye.  The examiner concluded that the veteran had 
defective vision.  There is no record that the veteran sought 
treatment for any visual complaints or eye injuries during 
active duty.  At his June 1964 separation examination, he 
again denied any history of eye trouble.  Distant vision was 
noted to be 20/20 for each eye, while near vision was noted 
to be "J-1" for each eye.  Color vision was 17/17 and 
intraocular tension was normal.  The examiner did not note 
any defective vision.

The claims file includes a DA Form 2627 ("Summarized Record 
of Proceedings under Article 15, UCMJ") which indicates that 
in July 1963, the veteran was cited for willfully disobeying 
an order to put his fatigue jacket inside his trousers.  It 
was noted that he was restricted to barracks for 14 days.  
None of the records associated with the Article 15 indicate 
that the veteran's punishment included having to paint.

VA records reflect that beginning in November 1983 (nearly 20 
years after separation from active duty), the veteran sought 
treatment on various occasions for retinitis pigmentosa.  In 
May 1986, he sought treatment for vision problems and was 
assessed as having a slight decrease in visual acuity.     

At an April 1993 VA examination, the veteran reported that he 
had been diagnosed as having retinitis pigmentosa in 1982.  
Following the examination, in a May 1993 addendum report, the 
diagnosis of retinitis pigmentosa was confirmed (although no 
etiology for this condition was given).  

The veteran underwent cataract surgery in June 1998 and, in 
April 2001, he underwent pars plana vitrectomy with posterior 
chamber intraocular lens retrieval and anterior chamber 
intraocular insertion, right eye.  VA treatment records 
leading up to this surgery (such as those dated between 
September 2000 and January 2001) seem to indicate that the 
veteran suffered some sort of blunt trauma to his right eye 
in August 2000.  The details of this trauma are not discussed 
in the treatment records.   

Because the entrance examination noted some decreased visual 
acuity, the veteran clearly and unmistakably had a pre-
service visual condition.  Equally clear is that there is no 
evidence whatsoever that there was an increase in any such 
disability during service.  In fact, the separation 
examination indicates that the veteran's vision had actually 
improved.  Therefore, the presumption of soundness is 
rebutted and with no competent evidence of in-service 
aggravation of any disability as this may have represented, a 
basis upon which to establish service connection is not 
shown.

While there is no question that the veteran has a current 
visual disability, there is simply no medical evidence 
relating this disability to his period of active duty.  To 
the extent that the veteran himself has claimed his visual 
disability was manifested in service, the Board notes that as 
a layman, he has no competence to give a medical opinion on 
the etiology of a condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). Consequently, lay assertions of medical 
etiology cannot constitute evidence upon which to grant the 
claim for service connection.  Lathan v. Brown, 7 Vet. App. 
359, 365 (1995).

In sum, the preponderance of the evidence is against finding 
that the veteran's current visual disability was manifested 
or aggravated during his active duty. 38 U.S.C.A. § 5107.  
When the preponderance of evidence is against a claim for 
service connection, it must be denied. Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for a visual disability, to include 
retinitis pigmentosa, and status post pars plana vitrectomy 
with posterior chamber intraocular lens retrieval and 
anterior chamber intraocular insertion, right eye, is denied.




	                        
____________________________________________
	MICHAEL E. KILCOYNE	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


